DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This action is a response to the amendment filed by Applicant on 6/14/2022, which has been entered.  Claim 2 has been withdrawn/cancelled.  Claims 1 and 3-17 are pending for examination.

As a result of the amendment, all objections and rejections are withdrawn and the case is in condition for allowance.

Allowable Subject Matter

Claims 1 and 3-17 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	United States Patent App. Pub. No. 2015/0171768 to Perreault discloses an inverter/power amplifier with capacitive energy transfer having the capability to use different classes of amplifiers in its stages, but lacking a control unit taking into account the optimization criterion and the amplifier class of the respective stage;
	United States Patent No. 8,653,890 to Ahmed et al. discloses amplifier calibration having optimization criteria (e.g., attenuation levels and phase shifting), but lacking a control unit taking into account the optimization criterion and the amplifier class of the respective stage.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, "A broadband high power amplifier, the broadband high power amplifier comprising . . . wherein the control unit is adapted to operate the at least one amplifier stage at an optimal operating point which achieves at least one predefined or selected optimization criterion, and wherein the control unit is adapted to take into account the selected optimization criterion, the amplifier class of the respective stage, and the current signal characteristics of the respective amplifier stages received from the monitoring of the broadband high power amplifier,"
	in claim 13, "An electromagnetic compatibility, EMC, test setup, the EMC test setup comprising . . . wherein the control unit is adapted to operate the at least one amplifier stage at an optimal operating point which achieves at least one predefined or selected optimization criterion, and wherein the control unit is adapted to take into account the selected optimization criterion, the amplifier class of the -6- respective stage, and the current signal characteristics of the respective amplifier stages received from the monitoring of the broadband high power amplifier," and
	in claim 14, "A method for operating a broadband high power amplifier having one or more amplifier stages, wherein the amplifier stage comprise amplifiers stages of different classes selected from at least one of switching amplifier stages such as class D amplifier stages and/or non-switching conduction angle amplifiers such as class A, B, AB and class C amplifier stages, the method comprising the steps of . . . wherein the step of controlling takes into account the selected optimization criterion, the amplifier class of the respective stage, and the current signal characteristics of the respective amplifier stage received from the monitoring unit of the broadband high power amplifier,"
	in combination with all other limitations.

Claims 3-12 and 15-17 are allowed as being dependent on claims 1 and 14, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868     

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
7/2/2022